Citation Nr: 0824011	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of left knee disability (other than as due to 
service-connected fibromyalgia).

2.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for residuals of right knee 
disability (other than as due to service-connected 
fibromyalgia).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of low back disability (other than as due to 
service-connected fibromyalgia).

4.  Entitlement to service connection for bilateral ankle 
disability.

5.  Entitlement to service connection for bilateral leg 
disability.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 18, 1987, to 
October 10, 1987 and from September 20, 1990, to August 31, 
1991.  

Regarding the issues of whether new and material evidence has 
been received to reopen claims of entitlement to service 
connection for residuals of left knee and right knee 
disabilities (other than as due to service-connected 
fibromyalgia), these matters come before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in January 2006, a statement of the 
case was issued in May 2006, and a substantive appeal was 
received in July 2006.  

Regarding the issues of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for residuals of low back disability (other than 
as due to service-connected fibromyalgia) and entitlement to 
service connection for bilateral ankle disability, these 
matters come before the Board on appeal from an August 2005 
rating decision by an RO of the VA.  The veteran's notice of 
disagreement received in July 2006, a statement of the case 
was issued in June 2007, and a substantive appeal was 
received in August 2007.  

The veteran appeared at a November 2006 personal hearing at 
the RO.  A transcript is of record.    

The Board also notes that on the VA Form 9, the veteran 
checked the appropriate box to request a Board hearing at the 
RO (Travel Board).  Also, by form received in October 2006, 
the veteran checked the appropriate box to indicate that she 
wanted a videoconference hearing at the RO.  By statement 
received in November 2006, the veteran withdrew her request 
for a Travel Board hearing.

The issues of entitlement to service connection for residuals 
of left and right knee disabilities, residuals of low back 
disability and bilateral leg disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for residuals of left knee disability, 
right knee disability, and low back disability, were denied 
by a May 1992 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Certain evidence received since the May 1992 rating 
decision raises a reasonable possibility of substantiating 
the claims of service connection for residuals of left knee 
disability, right knee disability, and low back disability.

3.  Bilateral ankle disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral ankle disability otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision which denied entitlement to 
service connection for residuals of left knee disability, 
right knee disability, and low back disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
1992 denial of entitlement to service connection for 
residuals of left knee disability, right knee disability, and 
low back disability, and such claims of service connection 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the 
issues of reopening the veteran's claims of service 
connection for left knee, right knee, and low back 
disabilities, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
merits of such issues will be addressed in a future merits 
decision after action is undertaken as directed in the remand 
section of this decision.

Regarding the issue of entitlement to service connection for 
bilateral ankle disability (other than as due to service-
connected fibromyalgia), the RO provided the appellant pre-
adjudication notice by a letter dated in June 2005.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in March 
2006 and August 2006, subsequent to the August 2005 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the March 2006 and August 2006 notices were not 
provided prior to the August 2005 adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  
The Board does acknowledge that there was no subsequent 
readjudication of the claim for service connection for 
bilateral ankle disability, but in view of the fact that the 
claim of service connection for bilateral ankle disability is 
being denied, no disability rating or effective date will be 
assigned.  

The veteran and her representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

Duty to Assist

VA has obtained service, VA and private treatment records; 
assisted the veteran in obtaining evidence; and afforded the 
veteran the opportunity to give testimony before a Decision 
Review Officer (DRO) in November 2006.  Although the veteran 
was not provided a VA examination, the evidence of record 
does not contain competent evidence that the veteran 
sustained bilateral ankle injuries in service, or that the 
claimed disability may be associated with any in-service 
event; thus, a medical examination is not necessary to decide 
the claim.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  All known and available 
records relevant to the issue of entitlement to service 
connection for bilateral ankle disability has been obtained 
and associated with the veteran's claims file; and the 
veteran and her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

New and Material Evidence

A review of the records shows that the veteran's claims of 
entitlement to service connection for residuals of left knee, 
right knee, and low back disabilities were denied in a May 
1992 rating decision.  In denying the claims of service 
connection for right and left knee disabilities, the RO noted 
that while service treatment records showed complaints of 
bilateral knee pain while in service, the veteran's bilateral 
knee disability resolved with no residual disability.  The RO 
also determined that there was no evidence that a chronic 
bilateral knee disability was incurred in service.  With 
regard to treatment for back pain in service, the RO 
concluded that any  residuals for low back disability 
resolved with no residual disability and no further treatment 
or complaints.  

A request to reopen the veteran's claims for entitlement to 
service connection for residuals of left knee, right knee, 
and low back disabilities was received in March 2005.  By 
rating decision in August 2005, the RO reopened the claims, 
but denied based on the merits.  The present appeal ensued.  
The Board notes, on the onset, that although the RO may have 
determined that new and material evidence was received to 
reopen the claims, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means existing evidence 
not previously submitted.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the May 1992 rating 
decision were service treatment records that showed treatment 
for the knees (from June 1987 to November 1990) and back 
(November 1990 and May 1991).  

Pertinent evidence received since the May 1992 RO decision 
includes various VA treatment records from October 2001 to 
July 2005 showing treatment for the knees.  Also received was 
a June 2003 VA examination revealing osteoarthritis of both 
knees and mechanical low back pain; a March 2005 private 
medical record from Mississippi Sports Medicine & Orthopaedic 
Center, PLLC, revealing left knee degenerative joint disease 
as well as possible meniscal tear and anterior cruciate 
ligament tear; a June 2006 private treatment record from 
David J. Gandy M.D., F.A.C.S. showing that a Magnetic 
Resonance Imaging (MRI) of the knee showed degenerative joint 
disease with a Baker's cyst and a horizontal tear of the 
medial meniscus of the right knee, and a complex tear of the 
medial meniscus of the left knee; and an October 2006 private 
treatment record also from Dr. Gandy showing that the veteran 
had degenerative joint disease in both knees and a horizontal 
tear of the medial meniscus noted in the right knee.  

In addition, various VA treatment records from October 2001 
to July 2005 showed treatments for low back pain.  Also of 
record was a June 2006 private medical record from Dr. Gandy 
revealing that an MRI of the lumbar spine showed mild 
degenerative disc disease at L4-5.  

Overall, the new evidence shows chronic knee and back 
disabilities.  In light of the fact that in May 1992, the RO 
denied the claims of service connection for left knee, right 
knee, and low back disabilities on the basis of a finding of 
no chronic disability, the Board finds that the new evidence 
reflecting objective evidence of chronic knee and back 
disabilities relates to an unestablished fact necessary to 
substantiate the claims, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claims.  Accordingly, as new and material evidence has been 
received, the Board finds the claims of entitlement to 
service connection for left knee, right knee, and low back 
disabilities are reopened.  38 U.S.C.A. § 5108.

Service Connection

The veteran has claimed entitlement to service connection for 
bilateral ankle disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).   Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of bilateral ankle disability.  
A June 1991 report of medical examination shows that the 
veteran's lower extremities were clinically evaluated as 
normal and there were no indications of bilateral ankle 
disability.  In his contemporaneous medical history, the 
veteran did not indicate whether or not he experienced any 
bilateral ankle disability.

Post service medical records show treatment in February 2005, 
three years after separation from service.  This lengthy 
period without treatment after service suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no medical evidence of record suggesting a 
link between the veteran's bilateral ankle disability and 
service.  A VA treatment record from February 2005 shows 
treatment for ankle disability, and a VA treatment record 
from August 2005 shows pain in the ankle as an active 
problem.  Overall, there is no medical evidence of record 
showing bilateral ankle disability is related to service.

As noted above, the veteran was not afforded a VA examination 
for bilateral ankle disability.  The Board additionally notes 
that a VA examination is not warranted.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), provides that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of records fails to indicate 
that bilateral ankle disability, first reported many years 
post service, had its onset in service or is otherwise 
related thereto.

The Board acknowledges the veteran's and his representative's 
assertions that the currently diagnosed bilateral ankle 
disability is related to service.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for bilateral ankle 
disability is not warranted.  The appeal is denied to this 
extent.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of left 
knee disability, right knee disability, and low back 
disability.  The appeal is granted to this extent subject to 
the directions set forth in the remand section of this 
decision.


REMAND

In view of the reopening of the veteran's claims of 
entitlement to service connection for residuals of left knee, 
right knee, and low back disabilities, the Board finds that 
additional development, to include  VA examinations and 
etiology opinions, is necessary to full meet the duty to 
assist the veteran.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Regarding the issue of entitlement to service connection for 
bilateral leg disability, the Board notes that by rating 
decision in August 2005, the RO denied the veteran's claim.  
It appears that a notice of disagreement was received at the 
RO in January 2006.  Appropriate action, including issuance 
of a statement of the case, is therefore necessary with 
regard to the issue of entitlement to service connection for 
bilateral leg disability.  38 C.F.R. § 19.26 (2007).  The 
Board hereby advises the veteran and her representative that 
if the veteran wishes to complete an appeal on the bilateral 
leg disability issue, she will need to file a timely 
substantive appeal upon receipt of the statement of the case.  
Although the Board in the past has referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has now made it clear 
that the proper course of action is to remand the matter to 
the RO.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the August 2005 rating decision which 
denied the claim of service connection 
for bilateral leg disability.  The 
veteran and her representative should be 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.

2.  Regarding the issue of entitlement to 
service connection for residuals of left 
knee disability, right knee disability, 
and low back disability, the veteran 
should be afforded an appropriate VA 
examination to determine the nature, 
extent and etiology of such current 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should offer an opinion as 
to the following:

(a) whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current left knee 
disability is related to service'  

(b) whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current right knee 
disability is related to service; and,  

(c) whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current low back 
disability is related to service.  

In offering such opinions, the examiner 
should be made aware that service 
connection is in effect for fibromyalgia 
due to musculoskeletal pain, and should 
attempt to distinguish any such 
symptomatology in offering opinions with 
regard to evidence of a current 
disability and etiology.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine 
whether entitlement to service connection 
for residuals of left knee, right knee, 
and low back disabilities are warranted.  
If any of the benefits sought on appeal 
are not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


